 



EXHIBIT 10.35
(STONEPATH GROUP LOGO) [v18771v1877190.gif]
March 30, 2006
VIA FEDEX AND E-MAIL
Mr. Edgar B. Kelly
Shareholders’ Agent
82550 Delano Drive
Indio, CA 92201

Re:   Earn-Out Payment Calculation for 2005 Earn-Out Period

Dear Mr. Kelly:
     This correspondence to you is intended to constitute the annual earn-out
certificate referenced in our agreement.
     The earn-out calculation set forth in the attached schedule shows the
details of the adjusted earnings compared to the earnings target.
     With regard to the timing of payment, Stonepath Group, Inc. (“Stonepath
Group”) is currently arranging for financing to assist with payments of its
current earn-out obligations to former owners of all subsidiaries. As a result,
subject to the conditions contained herein, we have reached agreement with you
to amend the Stock Purchase Agreement by and among Stonepath Group, Inc.,
Stonepath Logistics International Services, Inc., Global Transportation
Services, Inc., the Shareholders of Global Transportation Services, Inc. and
Jason F. Totah, dated as of March 5, 2002 (the “Agreement”), with respect to the
following provisions:

1)   THE THIRD SENTENCE OF SECTION 1.2(B)(II) OF THE AGREEMENT IS AMENDED AS
FOLLOWS:

“The Base Earn-Out Payments shall be made on April 1st of each of the years 2003
through 2008, or such earlier date in any such year as Stonepath is required to
file its Form 10-K with the SEC pursuant to the rules and regulations under the
Exchange Act (the “Earn-Out Payment Dates”), following each calendar year (or
shorter period) in which Net Income Before Taxes is determined, except that (A)
the payment to be made in the year 2006 shall be made on June 30, 2006 and shall
be considered the Earn-Out Payment Date for such year, and (B) the payment to be
made in the year 2008 for the period between January 1, 2007 and the fifth
anniversary of the Closing shall be made on April 30, 2007.”

2)   SECTION 1.2(B)(IV) OF THE AGREEMENT IS AMENDED AND RESTATED IN ITS ENTIRETY
AS FOLLOWS:

     “(iv) Additional payments (each an “Additional Earn-Out Payment”) shall be
paid to the Shareholders in an amount equal to forty percent (40%) of the amount
by which the Company’s cumulative Net Income Before Taxes (calculated in
accordance with this Section 1.2) over the course of the Earn-Out Period (taking
into account losses as well as income during any calendar year or portion
thereof) exceeds Ten Million Dollars ($10,000,000) (the “Additional Earn-Out
Threshold”). The Annual Earn-Out Certificate for the years 2006 and 2007 shall
include the amount of the Company’s cumulative Net Income Before Taxes. If the
Additional Earn-Out Threshold has been reached as of the end of December 31,
2005, the Purchaser shall make an advance payment on the Earn-Out Payment Date
in 2006 in an amount equal to fifty percent (50%) of the amount of the
Additional Earn-Out Payment

              Stonepath Group, Inc.         World Trade Center         2200
Alaskan Way, Suite 200         Seattle, WA 98121     T: (206) 336-5400       F:
(206) 336-5401

 



--------------------------------------------------------------------------------



 



(STONEPATH GROUP LOGO) [v18771v1877190.gif]
calculated as at December 31, 2005. The remaining balance of the Additional
Earn-Out Payment otherwise owed on the Earn-Out Payment Date in 2006 shall be
due and payable on the Earn-Out Payment Date in 2007. In no event shall the
Additional Earn-Out Payment (including any advance payment described in this
Section 1.2(b)(iv)) exceed Two Million Dollars ($2,000,000).”
     With the delivery of the attached certificate, the parties agree that the
Additional Earn-Out Threshold, referenced below, has been reached with respect
to and as of the end of December 31, 2005, and thus fifty percent (50%) of the
amount of the Additional Earn-Out Payment shall be due on the Earn-Out Payment
Date in 2006 and the remaining fifty percent (50%) of the amount of the
Additional Earn-Out Payment shall be due on the Earn-Out Payment in 2007.
     In addition, as further consideration for the subject matter contained
herein, (A) concurrent with the disbursement of the $1,000,000 Base Earn-Out
Payment due on July 1, 2006, the Company shall include an interest payment on
such amount at an annual rate of eight percent (8%), calculated from April 1,
2006 through June 29, 2006, and (B) the parties agree that the subject matter of
such amendments shall in no way constitute an Event of Default with respect to
Section 1.4 of the Agreement. Notwithstanding anything to the contrary above,
however, in the event that the Purchaser fails to make the required payments on
the Earn Out Payment Date in 2006, the Purchaser shall have a three (3) month
period through September 30, 2006 in which to cure under Section 1.4 of the
Agreement.
     All capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Agreement.
     The obligations of Stonepath Group and Stonepath Logistics International
Services, Inc. (“SLIS”) set forth in this letter agreement, and the amendments
to the Agreement set forth herein, are subject to the approval of the Board of
Directors of Stonepath Group and SLIS.
     Please confirm your agreement to our understanding by executing this letter
in the space provided below.

     
 
  Very truly yours,
 
   
 
  STONEPATH GROUP, INC.
 
   
 
  /s/ ROBERT AROVAS
 
   
 
  Robert Arovas
Agreed and accepted:
  President and Chief Financial Officer

         
By:
  /s/ EDDIE KELLY
 
   
 
  Eddie Kelly    
 
  Shareholders’ Agent    
cc:
  Jason F. Totah    

              Stonepath Group, Inc.         World Trade Center         2200
Alaskan Way, Suite 200         Seattle, WA 98121     T: (206) 336-5400       F:
(206) 336-5401

 



--------------------------------------------------------------------------------



 



(STONEPATH GROUP LOGO) [v18771v1877190.gif]
STONEPATH GROUP, INC.
2005 Performance to be Paid April 2006

              Net Profit Earn-Outs       Global  
2005 Net Earnings
  $ 3,276,758  
Income tax Expense
    —  
 
     
2005 Pre-Tax Earnings
  $ 3,276,758  
Adjustments
       
Corporate Management Fees
  $ 420,000  
Corporate Technology Fee
    105,000  
Underallocated Intl Corp Overhead
    293,886  
Amortization
    68,012  
New Location Loss (Carryforward)
    (157,758 )
Sharing of Gajadhar Salary
    (17,007 )
Quantum at Other Terminals
    (124,264 )
Jason Salary/Benefits in Corporate
    (346,800 )
 
     
 
       
Adjusted 2005 Earnings
  $ 3,517,828  
 
       
Earnings Target
  $ 2,000,000  
 
     
 
       
2005 Earnings Excess/(Shortfall)
  $ 1,517,828  
Prior Year Excess Carryforward
  $ 8,007,363  
 
     
2005 Earnings Excess/(Shortfall) Carry to 2006
  $ 9,525,190  
 
       
2005 Earn-Out Opportunity
  $ 1,000,000  
2005 Earn-Out Reduction
    —  
 
     
2005 Earn-Out Payments
  $ 1,000,000  
 
       
Minimum Target
  $ —  
% Impact of Shortfall to Earn-Out
    100 %
 
       
2002 Excess/(Shortfall)
  $ 2,502,967  
2003 Excess/(Shortfall)
  $ 3,292,659  
2004 Excess/(Shortfall)
  $ 2,211,737  
2005 Excess/(Shortfall)
  $ 1,517,828  
 
     
 
       
Cumulative Excess/(Shortfall)
  $ 9,525,190  

         
 
  Stonepath Group, Inc.         World Trade Center         2200 Alaskan Way,
Suite 200         Seattle, WA 98121     T: (206) 336-5400       F:
(206) 336-5401

 